DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Blind Spot Monitoring Using Target Box Comparison Method”.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The claims appear to be a machine translation of the Fig. 1 flowchart even retaining, for example, “step 11”, “step 12” notations which are considered informal notations that do not belong in formal claim language.  Idiomatic expressions such as “captured monitoring image” and “big data statistical results” are utilized in the claims.  The claims should be thoroughly revised to be more consistent with US practice.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The image acquisition module, target detection module, target judgment module, and target determination module in claim 8.  Each of these limitations uses the nonce term “module” that lacks a structural modifier sufficient to indicate structure to one of ordinary skill in the art and which functionally defines each of these modules without reciting actual structure sufficient to perform the recited functions.  Generic computer hardware including processor 70 and memory 71, Fig. 8, [0151]-[0155] has been identified as the corresponding structure.  Algorithms for performing the claimed functionality have also been identified.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	As noted above in the claim objections, claim 1 is a poor English translation of a flowchart that is riddled with inconsistent and poorly-phrased terminology.  Given the number of issues and need for wholesale rewriting of the claim the following is an illustrative but not necessarily exhaustive list of the indefiniteness issues.
	Claim 1, line 3 acquires “a captured monitoring image” which itself is a confusing term but also inconsistent with the “the monitoring image” recited in line 4 which has no antecedent basis.  Later parts of the claim refer to “the monitoring image” but it is unclear if this is the same as the “captured monitoring image” of line 3.
	Claim 1, line 9 recites “if so, obtaining…” but it is unclear to what this “if so” condition applies and which operations are performed when the unclear “if so” condition is satisfied.  
	Claim 1, line 16 recites “the determination of the target box parameters” but this this “determination” lacks antecedent basis.  The problematic “if so” language above refers to “obtaining…target box parameters” but it is unclear if this “obtaining” is the intended reference for the “determination”.
	Claim 1, line 17 recites “determining a three-dimensional model of the target according to the target”.  This phrase is wholly confusing.  Claim 1 variously recites “initial target”, “true target” and “final targets” in lines preceding line 17 but “the target” and “the target according to the target” lack antecedent basis and appear disconnected from the other “targets” previously recited in the claim. 
The term “true target” in claim 1 is a relative term which renders the claim indefinite. The term “true target” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 1, line 18 recites “moving the position” but there is no antecedent basis for “the position” nor is it clear what is meant by “moving the position of the three-dimensional model”.  To where is the model being moved and for what purpose?
	The “Or” expression in claim 1, line 22 is unclear as to which steps are optionally performed by the determination of the target box parameters step.  Do these optional steps include the “relationship” recited in the last paragraph?
	Claim 1, line 25 recites “the target” but it is unclear which of the various “targets” is intended.
	The “relationship” clause at the end of claim 1 is unclear, particularly which target box parameters are intended.  For example, line 27 are “the target box parameters” of the true target or some other target?  The last line of claim 1 also does not have antecedent basis for “the target parameters in the blind spot”.  Also, should these parameters be “of the blind spot” or “in the blind spot”?
	 Claim 2 recites “determining a three-dimensional structure of the person based on big data statistical results” but the scope of the term “big data statistical results” is unclear as is the scope of determining based on “big data statistical results”.
	Claim 3, line 5 lacks antecedent basis for “the obtained image coordinates”.
	Claim 4 recites “calculating the difference between the length of the target box and the length of the initial target, the difference between the width of the target box and the width of the initial target, and the difference between the width-to-length ratio of the target box and the width-to-length ratio of the initial target” but lacks antecedent basis for “the length”, “the width”, and “the width-to-length ratio”.  It is also unclear which “target box” is being referred to in this claim.
	Claim 7 recites “moving the position of the three-dimensional model in the world coordinate system associated with the image coordinates at a fixed distance interval in a line-by-line scanning manner” but it is unclear what is meant, particularly “at a fixed distance interval in a line-by-line scanning manner”.
	Claim 8 employs parallel language to that found in claim 1 and thus suffers from the same indefiniteness issues outlined above for claim 1.	
	In claim 8, it is also unclear which module is performing each of the recited functions, particularly the “judging”, “if so”, “comparing”, and “determining steps of lines 9-15 as well as the functions recited in lines 17-27.
Claim 5, 6, 9 and 10 are indefinite due to their dependency upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The relevant claim limitation recites "a computer-readable storage medium”; however, the usage of this phrase encompasses both "non-transitory" and "transitory" recording mediums.  The specification further explicitly does not limit the utilization of a non-transitory computer program product. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, claim 10 is non-statutory. A suggestion is made that the Applicant amend the claim to recite a non-transitory computer-readable storage medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US 2022/0222475 A1).
Claim 1
	In regards to claim 1, Oesterling discloses a target determination method, applied to a blind spot monitoring system of a vehicle {see abstract, Figs. 4-6, [0001]-[0007], [0035], and cites below} wherein the method comprises:
Step 11, acquiring a captured monitoring image {Fig. 1, [0031]-[0036] in which cameras 210, 212 acquire images surrounding motorcycle 100.  See also Fig. 2 in which controller 204 receives video data from the cameras.};
Step 12, performing target detection on the monitoring image to obtain at least one initial target, a specific form of the initial target is a rectangular box 
{see [0036], Fig. 2, object detection and tracking 242, [0050]-[0051] that detects objects/targets where detected object data includes a bounding box having a size, location and classification};
Step 13, performing the following operations on each of the at least one initial target in tum:
judging whether the initial target is in a blind spot of the monitoring image {see obstacle proximity detection module 246 and/or blind spot detection module 244, Fig. 2, [0050]-[0056] that judges whether the detected object/target has any collision threat or potential spatial overlap with a predetermined blind spot region in image or world coordinates};
if so, obtaining, according to image coordinates of the initial target, target box parameters associated with the image coordinates {detected objects include location/image coordinates of the object/target and target box parameters (bounding box having a determined size and location as per [0050]-[0056]}; 
comparing the target box parameters with initial target box parameters, the initial target box parameters are parameters of the rectangular box; determining, according to the comparison results, whether the initial target is a true target {object detection includes detecting object data including bounding box size (a box parameter) and in which such object detection/comparison also classifies the object such as the object being a vehicle, pedestrian (true target), cyclist, non-human animal according to the comparison results as per [0035], [0050]-[0056], [0065]}; and
Step 14, taking all true targets as final targets;
wherein, the determination of the target box parameters comprises:
determining a three-dimensional model of the target according to the target; moving the position of the three-dimensional model in a world coordinate system associated with the image coordinates; and transforming the three-dimensional model in the position to an image coordinate system to obtain the target box parameters {note, italics are being used to indicate optional claim language per the “Or” expression};
Or, the determination of the target box parameters comprises:
acquiring a historical monitoring image; performing target detection on the historical monitoring image to obtain a target box of the target; and determining the target box parameters according to the target box {see [0050]-[0051] in which object detection and tracking module 252 tracks the detected object over time (historical monitoring) to derive/determine detect object data including target box parameters (bounding box size, velocity and acceleration)};
a relationship between the target box parameters and the image coordinates of the initial target is specifically as follows: a position of the initial target corresponding to the image coordinates in the blind spot is the same as a position of a target box corresponding to the target box parameters in the blind spot {see the determination of collision threat or potential spatial overlap or proximity events in a blind spot (position…corresponding to) in [0050]-[0055]}.
It is recognized that the citations and evidence provided above are derived from potentially different embodiments.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the object and blind spot detection techniques because Oesterling explicitly motivates doing so at least in paragraphs [0069]-[0070] stating that “it will similarly be appreciated that certain steps of the method described above may
occur simultaneously or in a different order than that depicted in FIGS. 4, 5 and 6…While at least one exemplary embodiment has been presented in the foregoing detailed description, it should be appreciated that a vast number of variations exist. It should also be appreciated that the exemplary embodiment or exemplary embodiments are only examples, and are not intended to limit the scope, applicability, or configuration of the disclosure in any way.”
Claim 3
In regards to claim 3, Oesterling discloses wherein if the target is a rider {note that the disclosure includes Advanced Driver Assistance for a motorcycle rider that may intrude into a blind spot as per [0001]-[0008], the determining a three-dimensional model of the target comprises:
extracting a historical monitoring image comprising the rider in the blind spot; performing rider target detection on the historical monitoring image
{see [0050]-[0051] in which object detection and tracking module 252 tracks the detected object, which includes motorcycle riders, over time (historical monitoring) to derive/determine/detect object (rider target) data including target box parameters (bounding box size, velocity and acceleration).  For detection see also [0035], [0050]-[0056], [0065]}; and
transforming the obtained image coordinates of the rider target to the world coordinate system to obtain a three-dimensional model of the rider {see coordinate frame transforms in [0050], [0052]-[0054]}.


Claim 5
In regards to claim 5, Oesterling discloses wherein judging whether the initial target is in a blind spot of the monitoring image comprises:
obtaining image coordinates of the blind spot {see [0052]-[0054] in which the predetermined blind spot is provided in image or world coordinates}; and
judging, according to the image coordinates of the blind spot and the image coordinates of the initial target, whether the initial target is in the blind spot of the monitoring image {see [0051]-[0055] determining collision threat or spatial overlap of object and blind spot}.
Claim 6
In regards to claim 6, Oesterling discloses wherein obtaining the image coordinates of the blind spot comprises:
determining the position of the blind spot in the world coordinate system associated with the image coordinates {see cites for claim 5 including [0054] in which the coordinates may be world or image coordinates}; and
transforming the position to the image coordinate system to obtain the image coordinates of the blind spot {see [0054] including transforming (scaling rotating) between coordinate spaces}.
Claims 8, 9 and 10
The rejection of method claim 1 above applies mutatis mutandis to the corresponding limitations of apparatus claim 8, device claim 9 and computer readable medium claim 10 while noting that the rejection above cites to both device and method disclosures. For processor and storage apparatus of claim 9 and the computer readable storage medium storing program limitations of claim 10 see [0030], Fig. 2, [0037]-0042] including processor 230 and memory 232, storage device 235 and programs 240. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling as applied to claim 1 above, and further in view of Ikeda (US 20140140576 A1)
Claim 2
In regards to claim 2, Oesterling is not relied upon to disclose wherein if the target is a person, the determining a three-dimensional model of the target comprises:
determining a three-dimensional structure of the person based on big data statistical results; and
determining a cubic three-dimensional model according to the three-dimensional structure of the person.
Ikeda is an analogous reference from the same field of object detection.  See title, abstract, Figs. 1-4 and object area extraction unit 41.
Ikeda also teaches wherein if the target is a person, the determining a three-dimensional model of the target comprises: determining a three-dimensional structure of the person based on big data statistical results; and determining a cubic three-dimensional model according to the three-dimensional structure of the person {see [0052] wherein for a pedestrian (person) a 3-D shape model based on a statistical general person is determined}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Oesterling such that wherein if the target is a person, the determining a three-dimensional model of the target comprises: determining a three-dimensional structure of the person based on big data statistical results; and determining a cubic three-dimensional model according to the three-dimensional structure of the person because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling as applied to claim 1 above, and further in view of Tong (US 2020/0326179 A1).
Claim 4
In regards to claim 4, Oesterling discloses wherein comparing the target box parameters with corresponding initial target box parameters comprises:
calculating the difference between the length of the target box and the length of the initial target, the difference between the width of the target box and the width of the initial target,

{object detection includes detecting object data including bounding box size (a box parameter that includes height and width information) as per [0035], [0050]-[0056], [0065].  Obstacle proximity detection module 246 and/or blind spot detection module 244, Fig. 2, [0050]-[0056] that calculates the difference between length/width (spatial overlap with) with a predetermined blind spot region in image or world coordinates};
and
judging whether each difference obtained by calculation is within a preset error range {see the threshold (error ranges) in [0055]-[0060], [0083], [0102]-[0111], [0127]-[0134], [0155], [0167]-[0169].
Although Oesterling discloses calculating the difference between the length of the target box and the length of the initial target, the difference between the width of the target box and the width of the initial target, this reference is not relied upon to disclose calculating the difference between the width-to-length ratio of the target box and the width-to-length ratio of the initial target.
Tong is a highly analogous reference from the same field of blind spot monitoring and employs a target box concept and determining distances (differences) as claimed.  See Figs. 1, 2, 3 including homography matrices (Fig. 3) to transform between world and image spaces, and historical detection of bounding fox in Fig. 5.
Tong also discloses 
calculating the difference between the length of the target box and the length of the initial target, the difference between the width of the target box and the width of the initial target, and the difference between the width-to-length ratio of the target box
and the width-to-length ratio of the initial target {See [0035]-[0041].  See also [0047]-[0054] for height and width and [0055]-[0060] for width-to-length ratio (aspect ratio)}; and
judging whether each difference obtained by calculation is within a preset error range {see the threshold (error ranges) in [0055]-[0060], [0083], [0102]-[0111], [0127]-[0134], [0155], [0167]-[0169].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Oesterling’s comparing the target box parameters with corresponding initial target box parameters that already includes calculating the difference between the length of the target box and the length of the initial target to also include calculating the difference between the width-to-length ratio of the target box and the width-to-length ratio of the initial target as taught by Tong because, as motivated by Tong in [0037]-[0039] differences in distance of the target object, photographing angle, and motion state of the target object may result in a change in the image content of the target object in the detection bounding box and a change in the shape of the detection bounding box thus motivating additional comparisons including the aspect ratio (difference between the width-to-length ratio of the target box and the width-to-length ratio of the initial target) to account for such differences and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Oesterling is not relied upon to disclose but Tong teaches  wherein moving the position of the three-dimensional model in the world coordinate system associated with the image coordinates comprises:
moving the position of the three-dimensional model in the world coordinate system associated with the image coordinates at a fixed distance interval in a line-by-line scanning manner {the motion state of the target object and its predicted bounding box may be determined according to a historical detection of bounding boxes (3D models) that is moved/changed in a line by line manner from coordinate point 1 to coordinate point 2, coordinate point 3 … coordinate point 100 (fixed distance intervals) as discussed in [0089]-[0099]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Oesterling such that wherein moving the position of the three-dimensional model in the world coordinate system associated with the image coordinates comprises: moving the position of the three-dimensional model in the world coordinate system associated with the image coordinates at a fixed distance interval in a line-by-line scanning manner as taught by Tong because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20190385457 A1) discloses blind spot monitoring using bounding boxes.  See Figs. 7 and 12 copied below, [0071]-[0091], [0145]-[0151].

    PNG
    media_image1.png
    542
    583
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    586
    386
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486